On this day thursday the 31st day of July A.D. 1806 at the House of Samuel Abbott, at 11 O’Clock in the forenoon personally appeared before me the Subscriber a Justice of the Peace in and for the said District of Michilimack Germain Pothier proposed to be examined as a Witness. At the Same time appeared George Hoffman on the Part of the United States of America in this behalf and Toussaint Pothier the General Agent in this part of the Country of the North West Company and the Special Agent of the said Company in this behalf. The said Germain Pothier being duly sworn deposes and says that he was at Mr Adhemars when a Person Came and informed him that there were some Gentlemen at his House, He returned home where he found Mr William McCay Mr McKenzie & Mr Cameron after remaining at his House about a Quarter of an Hour they asked the Deponent if it was Customary to go and see the Commandant to which he the Deponent answered Yes; they then went with the Deponent to see Captain Dunham Commandant. They then asked the Deponent to go with them and see some other of their Friends, they then went to Mr Adhemars and to Doctor Mitchells, who asked them to stay and take Tea; they thanked the Doctor saying that they were going to Continue their Rout immediately. From thence they Stoped at Mr Gillispies who insisted of them to take tea, which they complied with After which they returned to the Deponents House, where they remained about a Quarter of an Hour, He the Deponent urged them to remain the night at his House which they declined Saying that they Intended to proceed on immediately, and he the Deponent left the House with them to accompany them as far as their Boats, and see them *50off. On the Way to the Boats they met a Man who informed them that the Collector was at the Place where the Boats were landed waiting for them; When they got in sight of the Boats, Mr McCay was Surprised as well as the Deponent to see a file of Men with the Collector, they then proceeded on untill they arrived to the Boats, when the Deponent introduced Mr McCay and Mr Duncan late Collector to each other. The Conversation then ensued between the Collector and Mr McCay but not understanding English perfectly some thing might or may have escaped the Deponent; this is what he the Deponent has a perfect knowledge of best Mr Duncan Collector asked Mr McCay who the Goods belonged to. Mr McCay replied to the North West Company. Mr Duncan asked him then whether the Goods had been entered in any Custom House in the United States. Mr McCay said no, Mr Duncan Asked him whether the Goods were to be disposed of among the Indians, Mr McCay said he did not know, Mr Duncan asked him if he would take Oath that the said Goods were not to be disposed of within the Territory of the United States, to which Mr McCay said, no that he could not take that Oath, after some Conversation Mr Duncan told him he would seize the Boats, to which Mr McCay replied seize them but mind that the Boats are on the Water, and told all the People present to be Witness that the Seizure was made of the Boats on the Water, Mr Duncan then Ordered the File of Men to embark on board of the Boats and to take the Boats round to the Harbour of the Village which was done. They then returned towards the Deponents House, in getting within a few yards of the House, Mr Duncan repeated to Mr McCay that if he would make Oath that the Goods would not be Sold within the Territory of the United States, that he would return him the Boats and Cargo then Seized to which Mr McCay replied that he could not take that Oath, but that he was willing to Conform himself to the Laws and Rules of his office. After they had parted from Mr Duncan Mr McCay told the Deponent that he could not take oath of the Destination of the Said Goods.
Question by Mr Pothier, How Long had Mr McKay arrived when the Boats Were seized?
Answer. Between two & three Hours.
Question by Mr Pothier, Did you see the Boats pass on their arrival & at what time?
Answer. I did & to the best of my knowledge it was between 4 & 5 in the Evening.
Question by Mr Pothier. When you see the Boats did it then blow too hard in your Opinion for them to make the Traverse ?
Answer, In my opinion it did.
*51Question by Mr Hoffman, Did it not become Calm shortly after the arrival of the Boats?
Answer. Between One and two Hours after I went down with Mr McCay to the Boats; it was then Calm.
Question by Mr Hoffman. Do you suppose that if they had Started after it became Calm that they had time to make the Traverse that evening
Answer. Yes
Question by Mr Pothier In what Situation were the Boats when you arrived and Saw them?
Answer. The Boats were at about 15 or 20 feet from the Shore with the Bow towards the Shore, and there appeared to me to be a Tent and Mens Kettle ashore only
Question by Mr Pothier, What is the distance from the Island of Mackinac to Goose Island?
Answer Between ten and Eleven Miles.
Question by Mr Pothier, Is that Traverse considered Dangerous for loaded boi tures ?
Answer Yes.
Question by Mr Hoffman. When you first saw the Boats were they afloat on the Water or a Ground.
Answer, I believe they were aground, as the Soldiers had to waid to push them off.
Question by Mr Hoffman. Have not Boats sent from Your House made the Traverse with full Loads ?
Answer Yes
Question by Mr Hoffman. Did not Mr McCay tell you for what place the Goods in Question were intended?
Answer. He said that among the said Goods there were Some for Mr Johnson and Mr Nolin, & some for a vessel, and further the Deponent sayeth not. G. Pothier
Sworn and Subscribed before me at my Chambers in Michilimackinac the thirty first day of July in the Year of our Lord One thousand Eight hundred & Six. Saml Abbott
J. P. D. M

[In the handwriting of Samuel Abbott]